DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such claim limitation(s) and the corresponding structures is/are: 
exciter system (claim 1) – exciter system 3 having electrostatic, piezoelectric, or magnetic drives D (Published application, ¶ [0078])
sensing system (claim 1) – sensing system 9 at least one electrostatic, piezoelectric, or magnetic sensor S (¶ [0080])
evaluation system (claim 1) – evaluation system 15 (fig. 1) having memory 17 (¶ [0084]), and PC or microprocessor 21 (¶ [0102]) having memory 23 (¶ [0103])
energy requirement sensing system (claim 4) – no corresponding structure is provided beyond a black box drawing of energy requirement system 13 (fig. 1)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection of claims 1-16 under 35 U.S.C. 112(b) is withdrawn in view of the amendment filed 24 March 2022.
Claim 4 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 The claim limitation “energy requirement sensing system” (claim 4) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function, beyond a black box drawing of energy requirement sensing system 13 (Published Application, ¶ [0082] and fig. 1). Therefore, the claim is indefinite. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “energy requirement sensing system” is not described in the specification as filed, beyond a black box drawing of energy requirement sensing system 13 in Figure 1. It cannot be determined from Applicant’s specification whether the energy requirement sensing system is a sensor, a software program, or a software program provided in a memory device and executed by a processor. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks (US 2004/0255658 A1).
Regarding claim 1, Sparks discloses an apparatus for measuring viscosities of fluids, comprising - a measuring system (40) having at least one measuring tube (14), which in measurement operation is filled with a fluid or through which fluid is flowing (¶ [0018]), and which has at least one tube section (20) excitable to execute oscillations, - an exciter system (32) configured to excite at least two wanted oscillation modes of different frequencies (drive electrode 32 drives tube 14 to oscillate at varying frequencies; ¶ [0021]), at each of which at least one of the tube sections (20) is excited to execute oscillations, especially resonant oscillations (tube 14 is driven to execute oscillations, including resonant oscillations; ¶ [0021]), - a sensing system (34) configured to, for the wanted oscillation modes excited in measurement operation, in each case, determine properties of a resulting oscillation of the at least one tube section (20) excited to execute oscillations of one of the wanted oscillation modes (sensing electrodes 34 sense oscillations to determine a quality factor Q, frequency, and amplitude of oscillation modes; ¶ [0021, 0031] and fig. 5), and - an evaluation system (36), configured to for the wanted oscillation modes excited in measurement operation, in each case determine based on calibration data stored in a memory (38) for the individual wanted oscillation modes excited in measurement operation (calibration data pertaining to the vibrational amplitude impact of standard fluids in a look-up table or family of curves may be stored in memory device 38 and based on the fluid to be tested, the appropriate family of curves can be used to determine viscosity; ¶ [0031]), and based on the properties of the resulting oscillation determined during excitation of the wanted oscillation mode (based on quality factor Q, frequency, and amplitude of the resulting oscillations; fig. 5) a shear rate value and a viscosity measured value, wherein the viscosity measured value corresponds to the dynamic viscosity of the fluid at a static shear rate corresponding to the shear rate value (sensing electrodes 34 sense resulting oscillation during excitement of an oscillation mode and may use this to determine an amplitude vs. frequency plot which includes quality factor Q, frequency, and amplitude of an oscillation mode, then processor 36 can determine a variation of viscosity with shear rate, which is the dynamic viscosity of the fluid at a shear rate value based on the stored calibration curves and the amplitude vs. frequency plot; ¶ [0032]), wherein the properties are either: a) a frequency and a damping of the resulting oscillations in case a tube radius and a length or sublength of each tube section deflected upon the exciting of a wanted oscillation mode are each dimensioned such that frequencies and damping of oscillations resulting from exciting the individual wanted oscillation modes have, in each case, no or only a low dependence on the amplitudes of the resulting oscillations, or b) a frequency, a damping, and an amplitude of the resulting oscillations (an amplitude vs. frequency plot includes information on quality factor Q, frequency, and amplitude of an oscillation mode; fig. 5 and ¶ [0031]).
Regarding claims 2 and 3, Sparks discloses wherein the evaluation system (36) is embodied in such a manner that, based on at least two viscosity measured values determined at different shear rate values, - it creates a viscosity profile reflecting viscosity of the fluid as a function of shear rate (processor 36 creates a viscosity profile which is a variation of viscosity with shear rate and would need at least two viscosity measured values at different shear rate values to determine this; ¶ [0032]), - it detects, whether viscosity of the fluid has a shear rate dependence (in determining the variation of viscosity with shear rate, processor 36 would be detecting whether the viscosity of the fluid has a shear rate dependence; ¶ [0032]), and/or - based on viscosity measured values determined at different shear rate values, it determines whether the fluid is a Newtonian fluid, whose viscosity is essentially independent of shear rate, or is a shear thinning fluid, whose viscosity falls with increasing shear rate, or is a shear thickening fluid, whose viscosity rises with increasing shear rate; further comprising a detection system (40) for detecting during measurement operation changes of the fluid and/or differences of the viscosity of the fluid from specifications therefor (at least a portion of measuring system 40 including processor 36 and memory device 38 functions as a detection system), wherein the detection system is embodied in such a manner that - it compares viscosity measured values determined at the measured shear rate values or viscosity measured values determined based on the viscosity profile, with reference values (measuring system 40 may compare an amplitude vs. frequency plot of resulting oscillations, which are viscosity measured values, with stored amplitude vs. frequency plots; ¶ [0031]), especially specified desired values or specified desired value ranges stored in a memory (38) and/or viscosity measured values stored in a memory and determined at one or more earlier points in time at shear rate values determined by the apparatus (measured values are compared with stores reference values; ¶ [0031]), and - it detects a change and/or difference, when at least one viscosity measured values differs from a belonging reference value by more than a specified tolerance, especially a tolerance specified as a function of the accuracy of measurement of viscosity measurement or a tolerance specified by a user (in comparing amplitude vs. frequency plots, measurement system 40 would detect a change or difference when a measured plot differs from a stored plot by some amount; ¶ [0031]).
Regarding claims 4 and 5, Sparks discloses wherein: - the exciter system (32) includes a control system (circuitry of drive electrode 32; ¶ [0021]) , which controls amplitudes of oscillations resulting from exciting the wanted oscillation modes, in each case, to a constant value (the circuitry of drive electrode, with feedback from sensing electrodes 34, controls the resulting oscillations to some desired value; ¶ [0021]), and - the sensing system (34) embodied in such a manner that it determines damping (Q), in each case, based on a measure ascertained by means of an energy requirement sensing system for an energy requirement required for exciting a wanted oscillation mode for maintaining resulting oscillations at constant amplitude (processor 36 determines a Q factor from resulting oscillations which are controlled by the circuitry of drive electrode 32 to some desired amplitude vs. frequency, and controlling the resulting oscillations includes determining an amount of energy required to excite the oscillations to some desired profile; ¶ [0021]); wherein - the calibration data (stored in memory device 38) comprise data ascertained for each wanted oscillation mode in earlier calibration procedures (the calibration data must be ascertained from some earlier calibration procedures to be stored in memory device 38), via which shear rate values and viscosity measured values are associated with damping (Q) and frequencies (f), especially damping, frequencies and amplitudes, measured in measurement operation upon exciting the wanted oscillation modes (the calibration data stored in memory device 38 includes the vibrational amplitude impact of standard fluids in a family of curves, and based on the fluid to be tested, the best family of curves can be selected from memory device 38 to more accurately determine the viscosity of the fluid under test; ¶ [0031]), or - the calibration data comprise data ascertained for each wanted oscillation mode in earlier calibration procedures, via which viscosity measured values are associated with damping measured in measurement operation upon exciting the wanted oscillation modes and shear rate values are associated with measured frequencies, wherein the shear rate values essentially equal 2 times frequency of a resulting oscillation of a particular tube section.
Regarding claims 6-8, Sparks discloses further comprising, connected to the sensing system (34), a measuring unit (36), which is embodied in such a manner that in measurement operation it determines a mass flow and/or a density of the fluid based on an oscillation resulting in the case of exciting at least one of the wanted oscillation modes (at least a portion of processor 36 determines a mass flow rate based on the resulting oscillations of the oscillation modes; ¶ [0019]); wherein: - the wanted oscillation modes have frequencies of less than or equal to 1600 Hz, especially less than or equal to 1000 kHz, especially less than or equal to 800 Hz, especially from 100 Hz to 800 Hz (the wanted oscillation modes are driven at or near resonant frequencies which may be in the range of 1 kHz to 100 kHz, which is at least less than or equal to 1600 Hz; ¶ [0021]), and/or - the one or more tube sections excitable to wanted oscillations have, in each case, a tube radius, which is greater than a penetration depth, to which shear waves forming upon exciting the tube section to execute oscillations of a wanted oscillation mode penetrate into the fluid starting from a tube wall of the particular tube section and extending into the fluid; wherein: - the evaluation system (36) is embodied in such a manner that it determines shear rate value and viscosity measured value for the individual wanted oscillation modes excited in measurement operation (processor 36 determines the variation of viscosity with shear rate; ¶ [0032]), in each case, based on an excitation determined frequency, amplitude and damping of resulting oscillations (processor 36 determines the variation of viscosity with shear rate based on the amplitude vs. frequency plot which includes frequency, amplitude, and Q factor; fig. 5 and ¶¶ [0031-0032]), or - a tube radius and a length or sublength of each tube section deflected upon the exciting of a wanted oscillation mode are dimensioned, in each case, in such a manner that frequencies and damping of oscillations resulting from exciting the individual wanted oscillation modes have, in each case, no or only a low dependence on the amplitudes of the resulting oscillations and the evaluation system is embodied in such a manner that it determines shear rate value and viscosity measured value for the individual wanted oscillation modes excited in measurement operation, in each case, based on excitation determined frequencies and damping of resulting oscillations.
Regarding method claims 10, 11, and 13-15, the method steps thereof are met by the operation of the apparatus of Sparks as set forth above with regard to claims 1-8.

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “the one or more tube sections excitable to wanted oscillations have, in each case, a tube radius, which is greater than or equal to ten times a penetration depth, to which shear waves forming upon exciting the tube section to execute oscillations of a wanted oscillation mode penetrate into the fluid starting from a tube wall of the tube section and extending into the fluid” in combination with the remaining claim elements as recited in claims 9 and 12. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852